DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #02-020
December 20, 2002
Dear State Medicaid Director:
In our April 18, 2000 State Medicaid Director letter, we stated that the Balanced Budget Act
requires that a Medicaid managed care enrollee be permitted to obtain emergency services
immediately at the nearest provider when the need arises. We further stated that when the
prudent layperson standard is met, no restriction may be placed on access to emergency care.
Therefore, managed care organizations (MCOs) and primary care case managers (PCCMs) could
not place visit limitations on Medicaid enrollee presentations to the emergency room.
Consistent with the policy set forth in the April 18, 2000, State Medicaid Director letter, we also
required States, (as payers for PCCM programs), and MCOs to cover inpatient days for
emergency services for managed care enrollees beyond any state plan-defined limits.
This letter is to inform you that CMS is removing both of these requirements on MCOs, PCCMs,
prepaid inpatient health plans (PIHPs), and prepaid ambulatory health plans (PAHPs). Upon
further review, we believe that the limitations on amount, duration, and scope regarding
emergency services in the state plan will apply to managed care enrollees as well as all other
beneficiaries. States occasionally amend their state plans to place limits on coverage of
emergency services, to the extent appropriate, to facilitate more appropriate use of preventive
and primary care in outpatient settings.
The Social Security Act makes no distinction in the definition of covered Medicaid services
based on the system of delivery (see section 1905(a)), nor do state plans distinguish coverage
requirements or limitations based on the delivery system. Therefore, the definition of state plan
covered emergency services, including any limitations, should be applied uniformly to
beneficiaries in fee for service and enrollees in managed care programs. We will assist you in
amending your state plan, or any other applicable documents, in order to help you implement
these changes.
If you have any questions, please call Richard Chambers at (410) 786-5647.
Sincerely,
/s/
Dennis G. Smith
Director

Page 2 - State Medicaid Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments
Jim Forgue
Acting Director, Health and Human Services Task Force
American Legislative Exchange Council

